         Case 17-43760       Doc 33    Filed 02/06/19 Entered 02/06/19 15:18:32        Desc Notice of
                                      revocation of discha Page 1 of 1

                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MINNESOTA




In re:
                                                                                   Case No: 17−43760 − KHS
TASHA CHRISTINE DAHL

Debtor(s)                                                                                     Chapter 7 Case




                           NOTICE TO CREDITORS: DISCHARGE REVOKED


TO: All creditors and other parties in interest:
The discharge of the above−named debtor(s) entered on 03/21/2018 has been revoked by order or
judgment entered and filed on 2/6/2019 .


Dated: 2/6/19                                         Lori Vosejpka
                                                      Clerk, United States Bankruptcy Court



                                                      By: heidi
                                                      Deputy Clerk




mnbntrev 03/03/2005 − kb
